Pr. Equateur District Equateur
Territoire de Bikoro
et Ville de Mbandaka.

MINISTERE DE L'ENVIRONNEMENT
CONSERVATION DE LA NATURE
ET TOURISME

D Mnibe

\ 7 JUN Où
ARRETE MINISTERIEL N°'@G /CAB/MIN/ECN-T/28/JEB/10 DU J
FIXANT LE MODELE D'ACCORD CONSTITUANT LA CLAUSE SOCIALE

DU CAHIER DES CHARGES DU CONTRAT DE CONCESSION FORESTIERE

Le Ministre de l'Environnement, Conservation de la Nature et Tourisme ;

- La Constitution de la République Démocratique du Congo, spéciatement en
son article 93 ;

Vu la Loi n°011/2002 du 29 août 2002 portant Code Forestier, spécialement en
ses articles 44 et 89 ;

Vu, telle que modifiée à ce jour par l'Ordonnance n°08/074 du 24 décembre
2008, l’Ordonnance n°75-231 du 22 juillet 1975 fixant les attributions de
Ministère de l'Environnement, Conservation de la Nature et Tourisme ;

Vu l'Ordonnance n°10/025 du 19 février 2010 portant nomination des Vice-
Premiers Ministres, Ministres et Vice-ministres ;

Vu le Décret n°05/116 du 24 octobre 2005 fixant les modalités de conversion
des anciens titres forestiers en contrats de concession forestière ;

Vu le Décret n°08/09 du 08 avril 2008 fixant la procédure d'attribution des
concessions forestières ;

Vu l’Arrêté n°28/CAB/MIN/ECN-T/27/JEB/08 du 7 août 2008 fixant les moaëies
de contrat de concession d'exploitation des produits forestiers et de cahier des
charges y afférent, spécialement en ses articles 1 et 17 de Fanÿese iJet31et 13
. de son annexe 2 ; k

Sur proposition du Secrétaire Général à l'Environnement et Conservatc” 2e là

Nature ;

Avenue Papa leo (Ex — des Cliniques) n° 16 Kinshasa / Gombe
B.P. 12.348 KIN 1 E-mail : rdc_minev@yæhoo.f
arrêté :
article 2"

signature.

/

cr à l

D 2 ds

Im

aan cutter nat

“L'accord constituant la clause sociale du cahier des charges du contrat de
concession forestière est conforme au modèle repris en annexe du présent

Le Secrétaire Général à l'Environnement et Conservation de La Nature est
chargé de l'exécution du présent arrêté qui entre en vigueur à la date de sa

Bi JUN 200
Fait à Kinshasa, Le

4

gs 1
José E. B. ENDU

Version du 3-VI-2010

MODELE D’ACCORD CONSTITUANT LA CLAUSE SOCIALE
DU CAHIER DES CHARGES DU CON

Entre :
1) la(les) communauté(s) locale(s) È

dont la(les) liste(s) des composantes est{sont) reprise(s) en annexe,

situé(e)(s) dans :
le Groupement BOFILJI OUSST & BOFLUJI EST
le Secteur de __ #LANGA

le Territoire de BLKORO
le District de __L* EQUATEUR

TRAT DE CONCESSION FORESTIERE

) et/ou le peuple autochtone, L

la Province de __ L'EQUATEUR : =
en République Démocratique du Congo,

- représenté(e)(s) par : Mr(s)/Mme(s)/Mlle(s) (2)

NKOMBE JEAN ROBERT _ ERBSL DENT  ,
BOKELES WA NYOKE il VI 'RESI DENT ’
ILUKU DLEUDONNE SEÉCKETALRE" RAPPORTEUR :
HEE ARE — Ep
: Bu
OKWEDJI LSANGA QU PES
1:
BOKANGA _YOKA ve
BOEMBa LYOLONKOY QU
CONSELLLER =

.BUSEMBE NSANGA
el Ci-apies denüiHine(e)(5) + ia(lesy conmunautes) Locuit(s, Er ou
autochtone », d’une part ;

et

2) l'établissement/la société d'exploitation forestière (*) _INDUSTRIS DE

TRANSFORMATION DU BOLS LeTeB EN SIGLE

x peuple

;

unnatricule(e) au registre dé euilineice sous le nuincro _ 14.499 KIN __,
ayant son siège aun 5,501 avenue DE L'OUEST ”
quartier KINGABWA _, commune de LIMÉTE ,
ville de KINSHASA . en République Démgcratique du Congo,

représenté(e) par Mr/Mme/Melle {} ire BONGO BONAVEN TUE

._ CHEF DE CHANTIER 1.T.B/BIKORO.
et ci-apres dénomme(e) « le concessionnaire forestier », d'autre part ;

È

(3 peut s'agit de plusieurs communautés locale
auuuid

{) Noms et qualité

{} Dénomination complète

{') Nonis et quaiile

; d'un même groupement, qui seront 4iors parties 14 MÊME
ès

Version du 3-VI-2010

Etant préalablement entendu que :

-__l'établissement/la société

s! est titulaire du titre forestier (°) n° 030405 . du _ 46/05/2005 -—
L. jugé convertible en contrat de concession forestière,
| comme notifié par lettre n° 24/SG/EUNT/2010 du ___ 12 Avril 2010.

ou en application de l'arrêté n'O12/CA8/MIN JeCu-T/27/7e8l200iu 02/04/2010

ou (*)

est titulaire d’une concession forestière acquise
en vertu du contrat n° 030/CAB/MIN lIÉCN-EF/05 du /6 MAI 2005

et couvrant une superficie de 80.064 hectares ;

la(les) communauté(s) locale(s) et/ou le peuple autochtone est(sont)
riverain(e)(s) de la concession forestière concernée ; k

- cette forêt est située à BOF j LES déLANGA
fait partie de celles sur lesquelles la(les) communauté(s) locale(s) et/ou le :
peuple autochtone jouissent de droits coutumiers ainsi qu’en atteste la carte
en annexe établie à la suite d’une étude socio-économique et d’un zonage
participatif ;

sit - les.limites de la partie de la concession forestière concernée par le présent

1 contrat (cf. article 2 ci-dessous) ont été fixées de commun accord entre
parties, particulièrement par rapport au(x) terroir(s) de la (des)
communauté(s) locale(s) et/ou du peuple autochtone et sont consignées dans
le plan de gestion, et dans le plan d'aménagement de la concession au moment
de son approbation ;

- Mr./Mme 1TALE=LONGILIMA {*), Administrateur de Territoire,
assiste à La signature du présent accord en qualité de témoin et garant de la

bonne application du présent contrat.

nt () Garantie d'Approvisionnement ou Lettre d'intention
(R] Retenir l'une ou l'autre option selon que le titre est simplement convertible en contrat de concession forestière

{ (cas du premier plan de gestion de quatre ans) Ou à deja ele Cotiverli (cus des pluris JU SES Qui IQuenraux
suivants) ou encore s'il s'agit d'une nouvelle concession attribuée par adjudication, voire par gré à gré, comme le

prévoit le Code forestier en ses articles 83 et 86
() Décrire la/les localité(s) par rapport à la situation de la forêt concernée, $'il y a lieu

| () Noms, n° matricule et grade
2
IL EST CONVENU CE QUI SUIT :

Chapitre 1°: Des dispositions générales

article 1°:
Le présent accord constitue la clause sociale du cahier des charges du contrat
de concession forestière.

La pour objet principal, conformément à l'article 13 de l'annexe 2 de
l'arrêté n°28/CAB/MIN/ECN-T/27/JEB/08 du 7 août 2008 fixant les modèles de
contrat de concession d'exploitation des produits forestiers et de cahier des
charges y afférent, d'organiser La mise en œuvre des engagements du
concessionnaire forestier relatifs à la réalisation des infrastructures socio-
économiques et services sociaux au profit de La (des) communauté(s) locale(s)
et/ou du peuple autochtone.

IL vise aussi à régler les rapports entre les parties en ce au concerne la
gestion de la concession forestière.

Article 2.: !

Pendant la période de préparation du plan d'aménagement, cet accord fait
partie du plan de gestion, annexé au cahier des charges, qui décrit l’ensemble des
investissements et des activités qui sont entreprises et réalisées par le
concessionnaire pendant les quatre premières années du contrat de concession, et
se rapporte aux quatre premières assiettes annuelles de coupe, conformément à
l'article 1 de l’annexe 1 de l'arrêté n°28/CAB/MIN/ECN-T/27/JEB/08 précité.

Lorsque le plan d'aménagement, annexé de son cahier des charges, est
approuvé, cet accord couvre alors une période de cinq années. comme l'indique
l'article 17 de l'annexe 1 de l'arrêté n°28/CAB/MIN/ECN-T/27/JEB/08 precite, et
se rapporte à un nouveau (?) bloc de cinq assiettes annuelles de coupes

Article 3 :

Les parties peuvent de commun accord et moyennant un avenant, modifier
une quelconque clause du présent accord.

(*) En effet, tous les cinq ans, le concessionnaire passe à un nouveau bloc d'exploitation de cinq assiettes
annuelles de coupe et un nouvel accora est élabli qui vient atluglisel le Lalliéi des chiises

rs
| Fonds de Développement cf. article 11), au profit de la (des) communauté(s)

Version du 3-VI-2010

Chapitre 2 : Obligations des parties

Section 1°* : Obligations du concessionnaire forestier

Article 4 :

Les obligations spécifiques légales, telles que prescrites par l’article 89,
alinéa 3, point c, du Code forestier, incombant au concessionnaire forestier en
matière d'infrastructures économiques et des services sociaux portent
spécialement sur (i) la construction, l'aménagement des routes ; (ii) La réfection,
l'équipement des installations hospitalières et scolaires ; (iii) les facilités en
matière de transport des personnes et des biens.

Dans ce cadre, le concessionnaire forestier s'engage à financer à travers le.

locale(s) et/ou du peuplé autochtone, la réalisation des infrastructures socio-
économiques ci-après : (à compléter)

Construction, aménagement des routes : NÉANT

tronçon de ___,_ km reliant à
nature des travaux (ouverture, réhabilitation,
coût estimatif des travaux :

tronçon de __,_ km reliant à
nature des travaux (ouverture, réhabilitation, … ) :
coût estimatif des travaux : .

etc.

Réfection, équipement des installations hospitalières et scolaires : COSSENOTLON
DEUX BATIMENTS SCOLAIRES ,REHABLLITATION 2 RESI 5,1
AUMINISTRATIF ET 1 BUREAU FOLIUE à KALAMBA,ACHAT ‘ APPAREIL
ECOGRAPHIE EQUIFEMENT CENTRE en
Facilités en matière de transport des personnes et des biens : PAR NOS BAXKAUX £T
VEHLGULES(SULVANT DiSPONLBILIUE)BIKORO-KIN KIN=BLKORO
ÉSSENTIELLEMENT PAR BATEAU, i RTS

Autres : PHOJEMS , HABITAT; ELEVAGE; PRODUCTION ÂGKICOLE;ET DROIT uk
___JOUISSANCE -UES. AYAN TS=URUL T'e a

Article 5 :

Comme indiqué à l'article 3 de l'annexe 2 de l'arrêté n°28/CAB/MIN/ECN-
T/27/JEB/08 précité, sont apportées en annexes
détaillées se rapportant aux engagements prévus à l’article 4 du présent accord et

rapportant.

En ce qui concerne les travaux de construction et d'aménagement des routes
et pistes, il est noté de manière indicative Pour chaque tronçon concerné :

-__ le plan du tracé et le kilométrage qui lui Correspond ;

- la nature des travaux routiers à réaliser (ouverture, réhabilitation, etc.) ;°
-__ les ouvrages d’art à installer (ponts, radiers, ….) :

les engins et le matér

iel

à mobiliser pour là réalisation (bulldozer,

chargeuse, niveleuse, Camion-benne, etci)S

- les temps d'utilisation à prévoir pour chaque engin et matériel :

- les coûts d'utilisation Correspondants par unitéide temps.

Article 6 :

\

Les coûts d’entretien et de maintenance des infrastructures sont à considérer
spécifiquement dans la mesure où ils vont devoir s'appliquer bien au-delà (9) de la

communauté(s) locale(s) et/ou du Peuple autochtone ayant(s) droit.
La prise en charge de ces coûts d'entretien et de Maintenance des

lun des mécanismes suivants (jrs

infrastructures est assurée par le Fonds

de Développement (cf, article 11), selon

-_ affectation, chaque année et quelle que soit la zone exploitée, de ___ % du

total des ristournes .de mai

nière à mutualiser les coûts recurrents se

rapportant aux infrastructures déjà réalisées sur l'ensemble de la
concession ; un Programme prévisionnel chiffré d'entretien et de
Maintenance, sur les 4 ou 5 années à venir, des ipfrastructures socio-

forestière est joint en annex:

——

( le plan d'aménagement sera réalisé sur un
exploitée selon un programme de 25 assiettes
Passages en coupe sur la même assiette annuel
{1 préciser le mécanisme retenu Mutualisati

e

e durée de 25 ans, ce qui veut dire que la concession sera
ghnuelles de cuupe et que la période d'alleiite eritre Jeux
lle sera précisément de 24 ans.

ON déss

Oûts, provision effectuée à l'onpine autre

4

Version du 3-VI-2010

ou

= constitution d’une provision de % sur Les ristournes versées durant les
années d'exploitation sur le bloc d'exploitation regroupant, selon les cas, Les
4 où 5 assiettes annuelles de coupe considérées ; un programme prévisionnel
chiffré d'entretien et de maintenance sur les 20 prochaines années des

infrastructures socio-économiques présentées à l’article 4 du présent accord
est joint en annexe

ou

02

Article 7 :

Certains des coûts de fonctionnement des installations hospitalières et
scolaires, notamment les rémunérations des enseignants et des personnels de
santé, sont du ressort de l'Etat.

Si des retards venaient à être constatés dans le déploiement des personnels
administratifs, le Comité de Gestion Local, prévu à l'article 12 ci-dessous, peut, de
manière transitoire et en attendant que les agents désignés soient affectés,
recruter localement et financer sur les ressources du Fonds de Développement (cf.
article 11 ci-dessous), des personnels aptes à remplir ces.fonctions.

Article 8 :

Concernant les frais de fonctionnement autres que les rémunérations des
personnels d'éducation et de santé, c'est-à-dire les fournitures scolaires, les
produits pharmaceutiques, etc. le concessionnaire apporte sa contribution en en
finançant gratuitement le transport depuis Kinshasa où une autre ville plus proche.

Article 9 :

A compétences égales, le concessionnaire forestier s'engage à recruter la
main d'œuvre de son entreprise au sein de la (des) communauté (s) locale(s) et/ou
du peuple autochtone.

Article 10 :

AM 2e

Conformément à l’article 44 du code forestier, le concessionnaire forestier
s'engage à respecter l'exercice par la(les) communauté(s locale(s) et/ou le peuple
autochtone des droits d'usage traditionnels lui reconnus par la lof notamment :

- Le prélèvement de bois de chauffe ;

la récolte des fruits sauvages et des chenilles ;

- la récolte des plantes médicinales ;

- La pratique de la chasse et de la pêche coutumières.

———————

$ coûts d'entretien et de maintenance des intrastructures peuvent

(2) d'autres mécanismes de financement de

être proposés
6
i Version du 3-VI-2010

Les modalités d'exercice des droits définis à l'alinéa 1°’ ci-dessus sont définies
en annexe . Le concessionnaire forestier s'engage à en faire mention dans le
plan d'aménagement de La concession.

d'article 11:
ILest institué un fonds dénommé « Fonds de Développement » pour financer La
réalisation des infrastructures définies à l’article 4 ci-dessus ainsi que Les dépenses
prévues aux articles 6 et 7.

Le Fonds de Développement est constitué du versement par le concessionnaire
d’une ristourne de deux à cinq dollars américains par mètre cube de bois d'œuvre
prélevé dans la concession forestière, selon le classement de l'essence concernée,
publié dans le guide opérationnel de la Direction Inventaire et Aménagement
Forestiers. Les volumes de bois considérés sont portés sur les déclarations
trimestrielles de production de bois d'œuvre.

Ë Toutefois! pour permettre le démarrage immédiat des travaux, le
concessionnaire forestier s'engage à dégager, à La signature du présent accord, un
- préfinancement de 10% du coût total des travaux d'infrastructures socio-
économiques présentés à l’article 4 ci-dessus. Ces 10% constituent une avance sur
Les ristournes à verser sur Les volumes de bois prélevés dans le bloc d'exploitation
considéré qui regroupe, selon les cas, 4 ou 5 assiettas annuelles de coupes et sont

à remboursables à la fin de La période considérée. j

* Article 12 :

Le Fonds de Développement est géré par un Comité Local de Gestion (CLG)
composé d'un délégué du concessionnaire forestier et d'au moins cinq
représentants elus de la (des) communauté(s) locale(s) et/ou du peuple
autochtone.

Sur demande de la (des) communauté(s) locale(s) et/ou du peuple

Fe autochtone, Le concessionnaire forestier accepte qu'un représentant de la société
civile fasse partie du CLG en qualité d'observateur.

« Article 13 :

. Outre un president désigne par les membres de la (des) communauté(s)
locale(s) et/ou du peuple autochtone et travaillant sous la supervision du chef de
la communauté et/ou du peuple autochtone, le CLG comprend un tresorier, un

secrétaire rapporteur et plusieurs conseillers. !
Dès sa mise en place, le CLG est installé officiellergeht par l'Administrateur
de Territoire. N
Version du 3-VI-2010

Article 14 :

Le Fonds de Développement est consigné auprès du Concessionnaire forestier
OU d’un tiers défini d’un commun accord par les Parties, si d’autres facilités
bancaires ne Sont pas disponibles. 1

Dans ce cas, celui-ci s'engage à rendre accessibles les ressources financières
au CLG, selon des modalités fixées de commun accord par les Parties.

Section 2 : Obligations de la (des) Cominunauté(s) locale(s). +
et/ou du Peuple autochtone

Article 15 :

Article 16 :

collaborer à {a lutte contre Le braconnage et L'exploitation illégale dans la .
Concession forestière et. à sensibiliser ses(leurs) membres à cette fin.

Article 17 : je ‘

Article 18 :

() Identification complète

Version du 3-VI-2010 ‘ l i

Article 19 : En

La(les) communauté(s) locale(s) et/ou le peuple autochtone s'engagent à
collaborer avec le concessionnaire forestier pour que les voies établies par ce
dernier pour l'évacuation de son bois ne soient pas utilisées par d’autres
exploitants, sauf exercice d’un droit lié à une servitude légale ou conventionnelle.

De même, la communauté locale et/ou Le peuple autochtone s’abstiennent de
favoriser l'accès à des fins illégales des susdites voies aux communautés et/ou
peuples autochtones non riverains de la concession forestière.

Chapitre 3 : Suivi de la mise en œuvre du présent contrat

Article 20 : .
Aux fins d'assurer Le suivi et l'évaluation de l'exécution des engagements pris -

en vertu du présent contrat, il est institué un Comité Local de Suivi (CLS).

Article 21:

Le CLS est présidé par l’Administrateur de Territoire ou son délégué et est
composé d’un délégué du concessionnaire forestier et d'au moins trois
représentants élus de La (des) communauté(s) locala(s) et/ou du peuple autochtone
en dehors des membres du CLG. '

Les parties acceptent que l'ONG _________, représentée
par Mr/Mme/Mlle (5) siège en qualité de membre
effectif du CLS.

Article 22 :

Le CLS examine le rapport trimestriel d'activités du CLG, particulièrement en
ce qui concerne la réalisation des infrastructures socio-économiques et le
calendrier y afférent.

IL peut, en cas de besoin, entendre le président où tout autre mêmbre du
CLG.

IL peut également faire appel à une expertise qualifiée pour l’éclairer sur
toute question inscrite à l’ordre du jour de sa réunion.

Article 23 :
ae : !, . ,
Le CLS se réunit en session ordinaire tous Les trois mois. sur convocation de
l’Administrateur de Territoire. H LL
IL peut aussi, à tout moment et selon le besoin, tenir une session
extraordinaire sur convocation de l'Administrateur de Territoire, à l'initiative de
l’une des parties au présent contrat.

22

4 à Ë + : l : A ss Fi
Ses décisions sont prises par consensus et sônt consignées dans un procès-
verbal signé par tous Les membres présents. L
Article 24 :

ILest versé aux membres du CLG et du CLS un jeton de présence dont Le taux
est fixé de commun accord entre les parties.

Les frais d'organisation des réunions des Jeux comités sont prélevés sur le
Fonds de Développement. Tu

Toutefois, la somme totale des frais couvrant les dépenses prévues aux
alinéas ci-dessus ne peuvent excéder 10% du financement total des travaux de
réalisation dés infrastructures concernées par Le présent accord.

Chapitre 4 : Clauses diverses

Section 1 : Règlement des différends

Article 25 :

Tout litige ou contestation né de l'interprétation ou de l'exécution du présent
accord est, si possible, réglé à l'amiable entre Les parties.

À défaut d’un arrangement, les parties s'engagent à soumettre le litige à la
commission de règlement des différends forestiers prévue par l'article 104 du Code
forestier et organisé par l’arrêté ministériel n°103/CAB/MIN/ECN-T/JEB/09 du 16
juin 2009.

ll

Au cas où le différend persiste, La partie non satisfaite peut saisir le tribunal
compétent de droit commun.

Article 26 :

Pour l'exécution du présent contrat, la(les) communauté(s) locale(s) et/ou le
peuple autochtone ont le droit de se faire assister par une personne physique ou
une ONG de leur choix.

Section 2 : Dispositions finales

Article 27 :

Le présent accord produit ses effets à la date de sa signature par les parties
et l’Administrateur de Territoire en tant que témoin et garant de la bonne
application du présent contrat.

Article 28 : [

Le présent accord est établi en cinq (5) exemplaires originaux et remis à
chacune des parties, à l'Administrateur de Territoire, à l’aüministration forestière
'

10

Version du 3-VI-2010°

C2

provinciale et à l'administration centrale des forêts pour son annexion au contrat
de concession forestière.

pe

Fait à ___ NuAïAMBA ,le__# JUIN 2011.

Pour le concessionnaire forestier

1x. BONGO HONA VEN TU

u le peuple autochtone

MPLNGO BOBALA

Pour la(les) cammunauté(s) L

_BOKELE WA NIOKE CPP NYOKE ___41FODJI ELELÉ W.O% ELELE ”

LIUKU_ULEULONNE en 2 | UKWEDJL PT 2 |

Ci

E2

11

REALISATION DES INFRASTRUCTURES SOCIO ECONOMIQUES DANS LE
SECTEUR DÉS ELANGA PAR LA SOCIETE ITB/BIKORO

La réalisation des infrastructures socio économiques en faveur des
communautés locales et des peuples autochtones constitue une priorité tant pour
le gouvernement congolais que pour les communautés locales elles mêmes. C’est
pourquoi, nous communautés locales et peuples autochtones du secteur des
ELANGA, venons de retenir, après concertations, les projets ci après :

HABITAT

ELEVAGE

PRODUCTION AGRICOLE

CONSTRUCTION

INSTALLATIONS ADMINISTRATIVES
REHABILITATION INSTALLATION

DROIT DE JOUISSANCE DES AYANT DROIT

VYNNYNYNNN

1° HABITAT

Ce projet consiste à la construction des maisons en faveur des communautés
locales et peuples autochtones du secteur des ELANGA ; précisément dans les
groupements de BOFIDIT Ouest et BOFIDII Est ; il comprend au total 50 maisons
reparties de la manière suivante :

- 32 maisons groupement BOFIDJI Ouest

- 18 maisons groupement BOFIDIJI Est.
L’exécution des travaux se fera au fur et à mesure, soit par tranche de 22 maisons
pour la première tranche.

. COUT ESTIMATIF D’UNE MAISON
- 624,97$ (l’ensemble des travaux, sauf briques)
- coût global estimé 624,97$ x 50 = 31.248,58

1.2. DETAIL D’'UNE MAISON

Quarante (40) tôles BG34SOGAL KIN 10$
Dix huit (18) madriers de 15 x 5 4.000FC
Quinze (15) chevrons de 5x5 2.500 FC
Six (06) kilos clous de tôles 2.800 FC

Article _: Coût unitaire

400$
72.000 FC
37.500 FC
16.800 FC

Trois (03) kilos clous n° 10 2.800 FC 8.400 FC Soit 9,138
Quatre (04) kilos n° 8 2.800 FC 11.200 FC Soit 12,17$
Deux (02) kilos clous n°4 2800 FC 5.600 FC Soit  6,09$
Charpentier pour la toiture ! 50.000 FC Soit  53,8$

ur _ soutenir la toiture 300 FC 6.000 FC Soit 6,5$

Dimensions de la maison :
- longueur : 8m
= 3chambres + 1 salon
-_ largueur : 6m
Coût estimatif d’une maison : 624,97$

400$

Soit 78,268
Soit 40,768
Soit 18,268

Sér
Coût global estimé 50 x 814,65$ =31.248,5$

2. PROJET ELEVAGE

2.1. Les communautés locales sont déterminées à s’organiser en coopérative avec
comme activités principales agriculture, élevage. C’est pourquoi, l’achat d’un certain
nombre de têtes de vache s’avère nécessaire pour un démarrage. Au total 8 têtes de
vache sont à acheter ; soit 5 génisses et 3 taureaux.

2.2. Coût estimatif : 2.550$, soit 1.750$ pour génisses et 900$ pour taureaux

3. PRODUCTION AGRICOLE

Pour produire certains produits agricoles comme : le riz, maïs, manioc, arachides
etc…..et autres produis dérivés du bois, planche, madrier, chevrons etc... les
communautés locales et peuples autochtones du secteur des ELANGA, ont choisi
d’acheter les matériels suivants :

(E Article | Coût unitaire | Coût total
quatre (04) tronçonneuses 090 | 2.300$ 3Zocÿ
dix (10) scies de coupe | 50$ | 500$ |.

Coût global estimé : 9 08
Ü
4. CONSTRUCTION (Bâtiment scolaire)

A part la construction des maisons en faveur des communautés locales comme
nous venons de le dire ; la construction de deux bâtiments scolaires a été retenue.
Un bâtiment scolaire pour le groupement de BOFIDJI Ouest (EP.ELANGA) et un
autre pour le groupement de BOFIDJI Est (EP IFUK WAMPELA)

- coût estimatif : 47.602$ (2 bâtiments)

- détails
Article Coût global | Observation

Fondation 6.375.000 FC | Soit 6.930$
Elévation murs _ 4.445.000 FC | Soit 4.832$
Toiture 4.020.000 FC | Soit 4.370$
Pavement 3.200.000 FC | Soit 3.478$
Crépissage 2.285.000 FC | Soit 2.484$
Portes et fenêtres 1.570.000 FC | Soit 1.707$

Coût global : 23.801$ !

L]
5. REHABILITATION INSTALLATION

5.1. Résidence ATA et COMDT

o 10 sceaux peinture 500%
© aménagement installation hygiéniques 400$

o fenêtres + portes 350$

o 10 tôles BG34 de remplace : 100$

© pavement partiel 250$

o coût global 1 HDY+
o coût global (2)4bo0fx2=% 2 oo
2. bureau administratif
Coût estimatif pour les 2 bureaux . 751 CY

5.2. Installation hospitalières
-un montant de 3.000$ a été retenu comme frais de participation à l’achat d’un

équipement pour le centre de santé de BOLAKA et d’un appareil écographie
pour l'hôpital de NKALAMBA (poste d’encadrement du secteur des ELANGA).

6. AUTRES

DROIT DE JOUISSANCE

Bien que le contenu du nouveau modèle de cahier des charges soit muet à ce sujet,
nous communautés locales, avons trouvé nécessaire de remettre aux véritables ayant
droit, une somme 2.000$ ou plus selon les disponibilités, pour leur permettre de faire
face à certains besoins familiaux.

Voila enfin, les quelques projets que nous avons retenus ; avec espoir de les voir
réalisé par la société ITB, qui va exploiter nos forets.

Fait à NKALAMBA, le 08/06/2011
, à
Pour le comité local de gestion

NKOMBE JEAN ROBERT. Président

BOKELE WA NYOKE-Vice Président
CDrar-

ILUKU Dieudonné; Secrétaire rapport.
À. 0 4

x
COMITE LOCAL DE GESTION SECTEUR DES ELANGA

Après concertation entre nous membres des groupements BOFODJI
Ouest et BOFIDII Est, les membres dont les noms ci-dessous repris ont été élus
comme membres du comité local de gestion secteur des ELANGA. ll s’agit de :

NKOMBE Jean Robert
BOKELE WA NYOKE
ILUKU Dieudonné
MPINGO BOSALA Trésor
1FODJI ELELE

OKWEDII ESANGA
ETUMA LONGENGA

. BOKANGA YOKA

9. BOEMBI JYOLONKOY
10.BOSEMBE NGANGA
11.MPAMBI

12.KETE ENGONGOMBE
13.ILONGA (Pygmée)
14.BOKANGALA LOMBO
15.BONKINGA W'ELOMBO

munnBsPT

Président

Vice

Président

Secrétaire rapporteur

: Trésorier

Conseiller

ll

Fait à KALAMBA,

Pour le comité local de gestion

NKOMBE, Jean Robert Président

E WA NYOKE Vice Président
Cotw—

ILUKU Diéudonné Secrétaire rapport.

pes

LES MEMBRES DU COMITE LOCAL DE SUIVI/SECTEUR DES ELANGA
Après concertation entre nous membres du comité local de suivi, les 1
membres dont les noms ci-dessous repris ont été élus comme membres du comité
local de suivi secteur des ELANGA. Il s’agit de :

1. ITALE LONGILIMA : Administrateur du Territoire Président
2. Délégué du concessionnaire

3. MBELA LOYEYA : chef de groupement }
4. SIMBA IKELEMBA : chef de groupement BOFIDIJI Est
5. BONDELA WA BONDELA r

6.
7
8
9

1!

BOKOLE ESALO
. BOLAKA LOZINGWAMA
. NZOKU FIDO
. MBOYO ZATA
O.IKILIFAKE EFONGE

8,5

[_1814[ 4785] 7307] 20918,5|
72 165
90 70]
96 94)
18 9
[__64] 276]
ne:
[|
[5061]

HAE

74] 17185
78]
45 1 15

[voLemr)[nbre 1 _voum |
3
[5501773452

50)
5

1759| 4397,5|
350
37,5

1705| 4262,5
120 840
30 225
[-ress[5527,5|

30]

18]

28
_
EE
_—_—

4575

665

375
[1975] 5615
45)| 180)
12 54)
18 72
4 36]
E
Es
BE
L._ 5551

ps
1830

95]

50|

DU BLOC QUADRIENNAL B1 PAR AAC
288
90
96]
27

EXTENSION CONCESSION DE BIKORO GA N° 030/05

3950
791
450

RESULTAT DE L'INVENTAIRE D'EXPLOITATION

[__20]
a

1580]
113]
60
[| 1753] 5191]
1. Bosse cl. 72)
2. Padouk 20]
24
3]
SrTotal CL | | 119] 501]
[__s|
|
C_1877

la,
RESULTAT D’INVENTAIRE D'EXPLOITATION
EN TERME DES TIGES ET VOLUMES
EXTENSION CONCESSION DE BIKORO G .A. N° 030 / 05

PROVINCE DE L’EQUATEUR
DISTRICT DE L'EQUATEUR
TERRITOIRE DE BIKORO

Superficie Exploitable : 7852 Ha

ESSSENCE Nbre Densité Production Densité
iges Inv.) | __(tiges/Ha) (m3) (m3)
WENGE 6874 0.88 17185 22
KOSSIPO 378 0.05 2646 0.34
TIAMA 145 0.02 1087.5 0.14
BOSSE CI 165 0.02 660 0.08

EE EE EE CE TN ES

e

…

099 orz z.

eu
o'‘cvz = ps =
o‘ooc ozL o8L

L
s'ess oz lose 2 _ Jean 2 CT
osos [ose o'ozsz ser
s‘zeerz |5'26€r s'arciz |5'z07r SL8zz os16+

<W elenuuy N ellenuu y W ss

a —

